DETAILED ACTION

Claim of Priority
This application claims the benefit of 14/856,940, filed 09/17/2015, now US 10,325,322, which claims benefit of provisional application 62/051398, filed 09/17/2014.  See Application Data Sheet, filed 06/03/2019.

Lack of support in Parent Application
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/856,940 and 62/051398, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Consequently, claims 5-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-14 are directed to system apparatus; claims 15-20 are directed to a method/process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or 

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 15 is illustrative of the claimed subject matter:

15. A method, comprising: 
displaying, on a screen of a mobile device, a first graphical user interface (GUI) associated with a mobile banking application, the first GUI including at least:
a list of one or more financial transactions;
transaction data associated with the one or more financial transactions; and
one or more inputs, each input associated with one of the one or more financial transactions; 
receiving, at the first GUI, a selection of a first input associated with a first financial transaction of the one or more financial transactions;
sending, with a transceiver of the mobile device, a request for a spend memory record associated with the first financial transaction to a spend memory processor, the spend memory record comprising one or more of social data associated with the first financial transaction, an account number associated with the first financial transaction, a merchant name associated with the first financial transaction, or a text description associated with the first financial transaction;
receiving, at the transceiver, a response from the spend memory processor, the response comprising the spend memory record;
displaying, on the screen, a second GUI associated with the mobile banking application, the second GUI comprising:
Page 31 of 3438156509Attorney Docket No. COF5107CONthe spend memory record;
the transaction data associated with the first financial transaction; and
one or more inputs associated with the first financial transaction;
receiving, at the second GUI, a second input marking the first financial transaction as fraudulent; and
notifying, via a network, a financial institution associated with the mobile banking application that the first financial transaction is fraudulent.

The claims recites a method of viewing a billing statement, requesting additional information to recall the first financial transaction, receiving additional information about the transaction, and then notifying the financial institution that the transaction is fraudulent.  All of the claim elements of the 

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 15-20, additional elements include a screen of a mobile device, a transceiver of the mobile device, a first GUI, a second GUI, and a network.  Claims 1-14 are directed to a system but recite similar computer hardware components. However, each of these generically recited computer elements are generically recited and do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer using a computer network to communicate between a user and a financial institution.  In each instance, the screen of a mobile device, transceiver of the mobile device, a first GUI, a second GUI, and a network does improve the functioning of the computer and/or network, but rather, only generally links the use of the abstract method of viewing a financial statement to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 15-20, and the additional elements include a screen of a mobile device, a transceiver of the mobile device, a first GUI, a second GUI, and a network perform the abstract idea.  Claims 1-14 are directed to a system but recite similar computer hardware components. However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the transceiver and network are merely used to send and receiving data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Moreover, the use of a the first GUI and second GUI are merely to allow for user input and to display information to the user, which amounts to no more than insignificant extra solution activity.  See MPEP 2106.05(g).  Insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was effectively filed, had possession of the claimed invention. 

In regard to Claim 5, the claim recites instructions to display, on the second GUI, the spend memory record associated with the first financial transaction, and  one or more inputs associated with the spend memory record, each input associated with a  portion of the transaction; receive at the second GUI a selection of a second input of the one or more inputs; and send . . . a notification to the financial institution associated with the mobile banking application that the first financial transaction is fraudulent.   Although the Specification, for example, at ¶ 0032 generally disclose “a fraud control mechanism” and “[t]he spend memory record interface could include components that enable an account holder to confirm, value and/or otherwise authorize a particular transaction ,” the Specification of the present application and parent applications fails to disclose the level of detail recited in the claim, and in particular, using the recited second GUI to send a notification that the first financial transaction is fraudulent..  Thus, claim 5 is directed to new matter.  Claim 11 recites similar subject matter and is rejected under the same rationale.
In regard to Claim 6, the claim recites instruction to display the spend memory record associated with the first financial transaction, and  one or more inputs associated with the spend memory record, each of the one or more inputs associated with a respective portion of the social data; receive at the second GUI a selection of a second input of the one or more inputs; and send . . . a notification to the spend memory that a first portion of the social data is not associated with the first financial transaction.   Although the Specification, for example, at ¶ 0032 generally disclose “a fraud control mechanism” and “interactive features that query the user to confirm whether the social data in the spend memory record was properly matched,” the Specification of the present application and parent applications fails to disclose the level of detail recited in the claim.  Thus, claim 6 is directed to new matter.  Claim 12 recites similar subject matter and is rejected under the same rationale.
In regard to Claim 7, the claim recites instruction to display, on a third GUI associated with the mobile banking application, one or more inputs, each input associated with a respective permission to enable the spend memory processor to retrieve respective types of social data from a user’s social media account, receive, at the third GUI, a selection of a second input of the one or more inputs; and send, with the transceiver, one or more permissions associated with the second input.   Although the Specification, for example, at ¶ 0022 generally disclose “creat[ing] a set of permissions, the Specification of the present application and parent applications fails to disclose the level of detail recited in the claim.  Thus, claim 7 is directed to new matter.  Claim 8 depends on claim 7 and acquires this same deficiency.
Claim 13-14 recite similar subject matter and are rejected under the same rationale.
In regard to Claim 15, similar to claim 5 and claim 11, the claim recites receiving at the second GUI a second input marking the first finial transaction as fraudulent and notifying, via a network, financial institution associated with the mobile banking application that the first transaction is fraudulent.  Although the Specification, for example, at ¶ 0032 generally disclose “a fraud control mechanism” and “[t]he spend memory record interface could include components that enable an account holder to confirm, value and/or otherwise authorize a particular transaction ,” the Specification of the present application and parent applications fail to disclose the level of detail recited in the claim, and in particular, using the recited second GUI to send a notification that the first financial transaction is fraudulent.  Thus, claim 11 is directed to new matter.    Claims 16-20 depends on claim 15 and acquires this same deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, which depends on claim 1, recites “the one or more inputs.”  However, it is unclear whether this is referencing the “one or more inputs” recited in claim 1, or the “one or more inputs newly recited in claim 5.  Clarification is required.  
Claim 6, which depends on claim 1, recites “the one or more inputs.”  However, it is unclear whether this is referencing the “one or more inputs” recited in claim 1, or the “one or more inputs” newly recited in claim 6.  Clarification is required.  
Claim 7, which depends on claim 1, recites “the one or more inputs.”  However, it is unclear whether this is referencing the “one or more inputs” recited in claim 1, or the “one or more inputs” newly recited in claim 7.  Clarification is required.  
Claims 11-13, 16, and 18, similarly recite the one or more inputs, and similar ambiguities result in view of their respective independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., US 2012/0203644 A1 in view of Votaw et al., US 2015/0088715 A1.

In regard to claim 1, Phillips discloses a system comprising:
one or more processors (see ¶ 0033, disclosing a customer terminal may be a personal computer or mobile device) ;
a transceiver to send and receive one or more of wired and wireless communications (see ¶ 0033, disclosing “customer terminal . . . equipped with an Internet browser and network connection”);
a screen to display  (see ¶ 0033, disclosing a customer terminal may be a personal computer or mobile device) a first graphical user interface (GUI) and a second GUI, the first GUI and the second GUI associated with a mobile banking application (see Fig. 4A and Fig. 4B);
memory, comprising the mobile banking application, and in communication with the transceiver, the one or more processors, and the screen (see ¶ 0033, disclosing a customer terminal may be a personal computer or mobile device), the memory including instructions that, when executed, cause the one or more processors to: 
display, on the first GUI (see Fig. 4A, disclosing “Payment Card Statement”):
a list of one or more financial transactions (see Fig. 4A, disclosing “Payment Card Statement”);
transaction data associated with the one or more financial transaction (see Fig. 4A, disclosing “Payment Card Statement”); and
one or more inputs, each input associated with one of the one or more financial transactions (see Fig. 4A, disclosing “view receipt” hyperlinks for each listed transaction);
receive, at a first input of the one or more inputs, a selection of a first financial transaction of the one or more financial transactions (see ¶ 0051, disclosing “[i]f the customer chooses to click the link, the customer’s web browser is directed to a web page hosted or generated by the e-receipt server 303”);
send, with the transceiver, a request for a spend memory record associated with the first financial transaction to a spend memory processor associated with a financial institution (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”);
receive, at the transceiver, a response from the spend memory processor comprising the spend memory record, the spend memory record comprising [social] data associated with the first financial transaction (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”) ; and
display, on the second GUI, the spend memory record associated with the first financial transaction, and the transaction data associated with the first financial transaction (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”).  
However, Phillips fails to disclose wherein the retrieved data is social data.  
Votaw discloses a financial and social managing system that includes collecting and storing social data that is associated with a transaction (see ¶ 0042, disclosing “allow the institution (e.g., financial institution, third-party institution) whiten the financial and social management system 1 to access the user’s social networking accounts to receive additional activity information related to one or more activities (e.g. transactions)”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included use of social data, as disclosed by Votaw, in order to “provide[ ] improved tracking and management related to where, were, when, and with whom a user enters into [transactions]”).  Votaw, ¶ 0004.  Such a feature would improve any financial statement record in the same manner.

In regard to claim 2, Phillips further discloses the system of claim 1, wherein the transaction data comprises one or more of a transaction amount (see Fig. 4A), a transaction timestamp, a transaction location, product information, or a merchant logo.  

In regard to claim 3, Votaw discloses the system of claim 1, wherein the social data comprises one or more of a social timestamp associated with a social publication on a social network or a social location associated with the social publication, the social publication comprises one or more of a photo, a video, or a social media post (see ¶ 0042).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included wherein the social data comprises one or more of a social timestamp associated with a social publication on a social network or a social location associated with the social publication, the social publication comprises one or more of a photo, a video, or a social media post, as disclosed by Votaw, in order to “provide[ ] improved tracking and management related to where, were, when, and with whom a user enters into [transactions]”).  Votaw, ¶ 0004.  Such a feature would improve any financial statement record in the same manner.


In regard to claim 4, Phillips further discloses the system of claim 1, wherein the spend memory record further comprises one or more of: an account number, a merchant name associated with the first financial transaction, or a text description of the first financial transaction (see Fig. 4B).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., US 2012/0203644 A1 in view of Pastore et al., US 2015/0371339 A1.

In regard to claim 9, Phillips discloses a system comprising:
one or more processors; a transceiver to send and receive one or more of wired and wireless communications; a screen to display a first graphical user interface (GUI) and a second GUI, the first GUI and the second GUI associated with a mobile banking application;  memory, comprising the mobile banking application and local data, and in communication with the transceiver, the one or more processors, and the screen display  (see ¶ 0033, disclosing a customer terminal may be a personal computer or mobile device), the memory including one or more instructions that, when executed, cause the one or more processors to: 
display, at the first GUI (see Fig. 4A, disclosing “Payment Card Statement”):
a list of one or more financial transactions (see Fig. 4A, disclosing “Payment Card Statement”); 
transaction data associated with the one or more financial transactions (see Fig. 4A, disclosing “Payment Card Statement”); and
one or more inputs, each input associated with one of the one or more financial transactions (see Fig. 4A, disclosing “view receipt” hyperlinks for each listed transaction);
receive, at the first GUI, a selection of a first input associated with a first financial transaction of the one or more financial transactions (see ¶ 0051, disclosing “[i]f the customer chooses to click the link, the customer’s web browser is directed to a web page hosted or generated by the e-receipt server 303”);
send, with the transceiver, a request for a spend memory record associated with the first financial transaction to a spend memory processor associated with a financial institution (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”);
receive, at the transceiver, a response from the spend memory processor comprising the spend memory record (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”); and
display, on the second GUI, the spend memory record associated with the first financial transaction, and the transaction data associated with the first financial transaction (see ¶ 0051, disclosing “upon receipt of the request C, the e-receipt server 303 retrieves the receipt data associated with the identifier, generates a web page presenting some or all of the retrieved data and returns the web page to the customer web browser which displays the e-receipt”);
wherein the transaction data comprises one or more of a transaction amount, a transaction timestamp, a transaction location, product information, or a merchant logo (see Fig 4A-4B).
Phillips fails to disclose:
the spend memory record comprising local data associated with the first financial transaction
wherein the local data comprises one or more of a device timestamp, a device location, a photo, a video, a call log, or a text message.  
Pastore disclose:
the spend memory record comprising local data associated with the first financial transaction (see ¶ 0049, disclosing “the consumer’s received email may also be retrieved from a mobile device associated with the consumer on which emails are stored”; ¶ 0052)
wherein the local data comprises one or more of a device timestamp (see ¶0063, disclosing “timestamp on the receipt”), a device location (see ¶ 0051, disclosing “associated locations”) a photo, a video, a call log, or a text message.  

In regard to claim 10, Phillips further discloses the system of claim 9, wherein the spend memory record further comprises one or more of an account number, a merchant name, or a text description of the first financial transaction (see Fig. 4B).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acuna-Rohter, US 2014/0279518 A1 (System and method for consumer fraud protection)
Sahadevan et al., US 2015/0161610 A1 (Methods for monitoring payment transactions for fraud using social media)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A Zare
2/13/2021